Citation Nr: 0715166	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

2.	Entitlement to service connection for colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



 
INTRODUCTION

The veteran served on active duty from July 1960 to April 
1971.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision granting service 
connection for PTSD and assigning a 30 percent evaluation and 
a July 2003 RO decision denying service connection for 
colitis.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record shows that the veteran does not 
have a colon disability which can be linked to service.  


CONCLUSION OF LAW

Colitis was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
February 2002, prior to the initial decision on the claim in 
July 2003.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini, 18 Vet. App. at 120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is the 
veteran's claim for colitis, VA is also required to include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
the February 2002 letter, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because the 
question of the rating or effective date is rendered moot as 
service connection is not warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the July 
2003 rating decision and the February 2004 statement of the 
case, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  Although the veteran 
asserts that the VA has not obtained private medical records 
pertaining to his colon surgery in 1997, the Board notes that 
the VA medical evidence of record is more recent and also 
dispositive of the veteran's claim.  Therefore, the 1997 
private medical records would not provide pertinent facts 
necessary to decide the veteran's claim for service 
connection for colitis and do not need to be obtained to 
decide the issue on appeal.  The claimant has not made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran asserts that his colitis should be service 
connected.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year after separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); See 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing relevant chronic 
diseases).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical examination in July 1960 for enlistment purposes 
is negative for colitis and the genitourinary system was 
clinically evaluated as normal.  The medical examination in 
August 1962 is also negative for colitis and the 
genitourinary system was clinically evaluated as normal.  The 
veteran was treated in August 1970 for diarrhea, nausea and 
headaches and was diagnosed with gastroenteritis.  The 
separation examination in April 1971 is negative for colitis 
and the genitourinary system was clinically evaluated as 
normal.  

A VA examiner in March 2003 performed an Intestines 
Examination and diagnosed the veteran with chronic 
constipation.  After the examiner reviewed the veteran's 
service medical records and the veteran's reported history, 
the examiner opined that "it is not as likely as not that 
his current intestinal condition is related to military 
service."  The examiner noted that there appeared to be no 
disability that would preclude the veteran from maintaining 
substantial gainful employment.  

To establish service connection for colitis, there must be 
medical evidence of a current disability.  In this case, the 
veteran was diagnosed with chronic constipation.  There is no 
diagnosis of colitis in the evidence of record.  

The veteran was treated for gastroenteritis manifested by 
diarrhea, nausea and headaches in service, but was evaluated 
as normal upon separation from service.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to separation.  

The veteran asserts that private medical records regarding 
his surgery in 1997 should be obtained which provide a pre-
operative diagnosis of diverticulitis.  The Board finds, 
however, that theses records would not change the outcome of 
this appeal because the evidence of record indicates that the 
veteran's gastroenteritis in service was not chronic.  

Additionally, there is no competent medical evidence of a 
nexus between the veteran's current disability and the in-
service disease of gastroenteritis.  The March 2003 VA 
examiner opined that the veteran's intestinal condition, 
whether diverticulitis, constipation or colitis, is not 
related to his military service.  

The Board acknowledges that the veteran asserts that he has 
colitis which is related to service, however, the veteran 
lacks the medical expertise necessary to offer a competent 
medical diagnosis or opinion regarding the etiology of his 
mental disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As there is no medical evidence of a link between the 
veteran's in service symptoms and his current disability, 
service connection must be denied.  


ORDER

Service connection for colitis is denied.  


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, to obtain a contemporary medical opinion as to the 
severity of the veteran's PTSD and to ensure that the veteran 
has been afforded due process.  

The veteran disagrees with the initial 30 percent rating 
assigned to his PTSD.  A VA examination was conducted in 
November 2002, and at that time the veteran had infrequent 
intrusive recollections and psychological distress.  The 
veteran had significant avoidant behavior and quickly lost 
interest in activities.  The veteran experienced significant 
impatience, decreased concentration and hypervigilance.  The 
veteran had 33 jobs, the longest of which lasted 6 years.  
The veteran was never fired, but would get bored and leave 
his job.  The veteran had one failed marriage and has been 
married since 1975.  The veteran was alert, pleasant, 
groomed, sincere and open in his participation in the 
evaluation.  His mood was euthymic and his affect was 
appropriate to content of thought.  The veteran's speech was 
normal in tone, volume and pacing.  The veteran did not have 
delusions, hallucinations, grandiosity or paranoia.  The 
veteran's thought process was logical and oriented to time, 
place, person and situation.  The veteran's memory was 
intact, except for a few months of his second tour of 
Vietnam.  At the time of the examination, the veteran's PTSD 
did not render him unemployable, but did contribute to his 
unemployability.  The examiner noted that his employment 
history suggested that PTSD had played a major role in his 
not being able to maintain employment.  The examiner 
diagnosed the veteran with PTSD, chronic and assigned a 
Global Assessment of Functioning of 60, indicating a moderate 
level of symptomatology mainly in the avoidance categories.  

In July 2004, the veteran and his wife submitted statements 
in support of the claim.  The veteran indicated that he had 
been able to secure employment, however he lost interest in 
his job and quit because he felt that he was not appreciated 
and felt paranoid. The veteran felt that his employers were 
conspiring against him with other employees to demean him.  
The veteran walked out of jobs because he felt depressed and 
thought he would kill himself if he did not leave.  The 
veteran stated that he avoided crowds and social gatherings 
because they caused anxiety.  The veteran reported terrific 
mood swings and he lost his temper easily which resulted in 
rage.  

The veteran's wife reported that the veteran has disrupted 
sleep and a strong startle response.  She reported that the 
veteran's memory was also affected by his PTSD because at 
times he could not remember directions or memories of his 
past.  The veteran's wife indicated that the veteran's 
concentration had also been affected and the veteran got 
bored quickly.  The veteran also was paranoid, nervous and 
anxious with episodes of rage.  The veteran had also been 
depressed with thoughts of suicide.  

It appears from the foregoing that the veteran's PTSD may 
have worsened since his VA examination in November 2002.  
Therefore, the RO should arrange for the veteran to undergo 
another VA examination to determine the current nature and 
severity of PTSD manifestations and to ascertain the effect 
of PTSD on his employability.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of the veteran's 
service-connected PTSD.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  In addition, the 
examiner should provide a GAF score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting 
from the veteran's service-connected 
psychiatric manifestations, to include 
an opinion as to whether the veteran's 
PTSD renders him unemployable.  A 
complete rationale for all opinions 
expressed should be provided.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an initial 
rating in excess of 30 percent for 
PTSD, based on a review of the entire 
evidentiary record.  The RO should 
include consideration of whether the 
veteran is entitled to extraschedular 
consideration pursuant to 38 C.F.R. § 
3.321 (2006), and whether a total 
disability compensation rating based on 
individual unemployability due to 
service-connected PTSD is warranted 
under 38 C.F.R. § 4.16 (2006).  If the 
decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


